NOTICE OF ALLOWABILITY

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/27/21, with respect to claims 1, 19, and 20 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claims 1 and 20.  Specifically, claims 1 and 20 require a lifting media guide that is connected to the baseplate and that is operable to guide the lifting media around the liftwheel as it turns, the liftwheel being inside the lifting media guide; an upper hook or lug mount that is directly connected to the lifting media guide, indirectly connected to the first side plate and the second side plate via at least the lifting media guide, and operable to connect the powered hoist to a structural support.
The prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth by claim 19.  Specifically, claim 19 requires 
a baseplate comprising a substantially planar mounting surface having a motor attachment feature and an integrated lift/guide assembly mounting feature formed therein; a motor connected to the mounting surface of the baseplate via the motor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/N.L.A/Examiner, Art Unit 3654                                                                                                                                                                                                        
/SANG K KIM/Primary Examiner, Art Unit 3654